               Case 19-10584                    Doc 11               Filed 06/15/19   Entered 06/15/19 00:23:44     Page 1 of 6


                                                               United States Bankruptcy Court
                                                                       Middle District of Louisiana
 In re      Natasha R. Watson                                                                         Case No.    19-10584
                                                                                   Debtor(s)          Chapter     13


                              CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

    Original plan
    Amended plan - Date amended:
    Modified Plan (post-confirmation) - Date modified:
         Reason for Modification

To Creditors:

            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
            you do not have an attorney, you may wish to consult one.

            If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
            objection to confirmation at least 15 days before the date set for the hearing on confirmation, unless otherwise
            ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no
            objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
            claim in order to be paid under any plan.

            The following matters may be of particular importance. Debtors must check one box on each line to state whether
            or not the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are
            checked, the provision will be ineffective if set out later in the plan.

 1.1       Nonstandard provisions, set out in Part 12                                                  Included              Not Included

 1.2       A limit on the amount of a secured claim (cramdown), set out in paragraph 5(E),             Included              Not Included
           which may result in a partial payment or no payment at all to the secured creditor
 1.3       Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest,         Included              Not Included
           set out in paragraph 5(G)

(2) Payment and Term

         The debtor's future earnings are submitted to the supervision and control of the trustee, and the debtor shall pay to
the trustee all disposable income in the amount of $ 0 for months 1-2 ; $ 580.00 for months 3-7 ; and $ 701.00 for
months 8-48 .

         2 MONTH MORATORIUM ADDED B/C DEBTOR LOST HER TEACHING POSITION AT THE END OF THE SCHOOL
YEAR. SHE DID NOT FIND EMPLOYMENT UNTIL JUNE 14, 2019. SHE WILL NOT RECEIVE HER FIRST CHECK UNTIL THE END
OF JUNE.


From the debtor's payments to the trustee, the trustee shall distribute funds as provided in this plan:

(3)      Trustee Claims

        The trustee shall receive $ 3,164.10 as an administrative expense entitled to priority under 11 U.S.C. § 507(a)(1)
(ten percent (10%) of payments under the plan).


                                                                              Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-10584                    Doc 11               Filed 06/15/19   Entered 06/15/19 00:23:44              Page 2 of 6


(4)      Priority Claims

            A. ATTORNEY FEES

                                                                            Fees Debtor
                                                                            paid                Fees to be paid        Term               Monthly
    Attorney's Name                                     Total Fees          pre-petition       through the plan      (Months)          Installment
                                                                                                                         3-6               $342.00
 Rena L. Hester 22426                                        $3,000.00             $1,425.00            $1,575.00         7                   207.00

            B. TAXES

        The following claims entitled to priority under 11 U.S.C. § 507 shall be paid in full in deferred cash payments
unless the holder of a claim has agreed to a different treatment of its claim, as specified in paragraph 12

                                                                                                                    Term                  Monthly
 Name of Creditor                                                                          Amount of Claim        (Months)             Installment
 -NONE-                                                                                                      $                                   $

            C. DOMESTIC SUPPORT OBLIGATIONS ("DSO")

              1. Ongoing DSO claims.

                  a.         None. If none, skip to subparagraph (5) “Secured Claims” below.


(5)      Secured Claims

            A. PRINCIPAL RESIDENCE.

                  1. Current Payments.

         Except as otherwise provided in this plan or by court order, and pursuant to 11 U.S.C. §1322(b)(5) and (c), after
the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all usual and regular payments
required by the debt instruments secured by non-voidable liens on real property (i.e., immovable property) that is the
Debtor's principal residence, directly to each of the following lien creditors:

                                                                                                                                         Monthly
 Lien holder                                         Security Interest Address of Property/Collateral                                Installment*
 -NONE-                                                                                                                                         $

      * Monthly Installment subject to escrow and interest rate changes as provided in note and mortgage.


            2. Cure of Arrearages

       From funds available for distribution, the trustee shall pay arrearages to lienholders identified in paragraph 5(A)(1)
in monthly installments until the allowed arrearage claim of each lienholder has been satisfied. See 11 USC §1322(b)(3),
(5) and (c).




                                                                              Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-10584                    Doc 11               Filed 06/15/19    Entered 06/15/19 00:23:44            Page 3 of 6


                                                                                                               Remaining
                                                                      Pre- or Post-     Total Amount of          Term
 Lien holder                                                          Petition                Arrearages       (Months)          Monthly Installment
                                                                                                       $
 -NONE-                                                                                                                                                  $

            B. SURRENDER OF PROPERTY

         Confirmation of this plan shall constitute the Debtor's surrender to the following holders of secured claims, in
satisfaction of their secured claims, all the Debtor's rights under the Bankruptcy Code, this plan, or applicable
non-bankruptcy law to the Debtor's interest in the property securing the claims:

 Lien holder                                             Amount of Secured Claim*             Description of Collateral
 -NONE-                                                         $
*Creditors contesting the proposed amount of a secured claim must file an objection by the time prescribed by
applicable local rules. The court will take evidence to determine the value of the secured claim at the hearing on
confirmation, pursuant to Federal Rule of Bankruptcy Procedure 3012. The creditor must file a timely proof of
claim in order to be paid.

       Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow lienholders to exercise
non-bankruptcy law remedies as to the collateral. No further motion seeking stay relief is required.

            C.          PRE-CONFIRMATION ADEQUATE PROTECTION

         Pursuant to the order of the court, all adequate protection payments to secured creditors required by §1326(a)(1)
shall be made through the Chapter 13 trustee, unless otherwise ordered, in the amount provided in the plan for that
creditor. Adequate protection payments shall be subject to the trustee's fee as set by the designee of the United States
Attorney General and shall be made in the ordinary course of the trustee's business from funds on hand as funds are
available for distribution to creditors who have filed a claim.

 Creditor name, address, and
 last four digits of account                                                                                         Term                    Monthly
 number                                           Security                                            Claim Amount (Months)               Installment
 Santander Consumer USA
 Attn: Bankruptcy
 PO Box 961245
 Fort Worth, TX 76161                             2015 VW Jetta
 xxxxxxxxxxxxx1000                                59000 miles                                               $18,098.00     3-6                 $180.00

            D. SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

        This subsection provides for treatment of allowed claims secured by a purchase money security interest in a
vehicle acquired for the Debtor's personal use, incurred within 910 days before the date of the petition, or other
collateral for debt incurred within one year before the date of the petition. See "hanging paragraph" following 11
U.S.C. §1325(a)(9).

        After confirmation, the trustee will make installment payments to the holder of each listed allowed secured
claim after subtracting the pre-confirmation adequate protection payments from the amount of the claim.

                                                                                                                          Remaining
                                                                                                  Claim Discount            Term             Monthly
 Name of Creditor                          Description of Property                               Amount   Rate            (Months)        Installment
                                           2015 VW Jetta                                                                     7                   315.00
 Santander Consumer USA                    59000 miles                                         $18,098.00       7%          8-48                 489.51

                                                                                Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-10584                    Doc 11               Filed 06/15/19   Entered 06/15/19 00:23:44         Page 4 of 6



                        E. SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

                Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be determined
under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012. The trustee shall make payments to
the claim holder in an amount not less than the allowed secured claim as of the effective date of the plan. Each
holder of a secured claim shall retain the lien securing the claim until the secured value, as determined by the court,
or the amount of the claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's
proposed value and treatment of the claims are set forth below:

                                                                                                                  Remaining
                                                                                            Value of Discount       Term                Monthly
 Name of Creditor                          Description of Property                            Claim    Rate       (Months)           Installment
 -NONE-                                                                                            $                                           $


            F. OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED CLAIMS

        After the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all usual and
regular payments required by the debt instruments secured by non-voidable liens directly to each of the following lien
creditors:

                                                                                                                                        Monthly
 Creditor                                               Security Interest Description of Property/Collateral                         Installment
 -NONE-                                             $                                                                          $
 Reason for Direct Payment:

            G. MOTIONS TO AVOID LIEN

        The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security interest held by
creditors listed in this section. The Debtor must file a motion to avoid the lien or security interest; confirmation of this
plan alone will not have any effect on the lien or security interest.

 Lienholder                                                    Amount of Claim                          Nature of Lien to be Avoided
 -NONE-                                                                                            $


(6)      Unsecured Claims

            A. CLASS A

        Class A comprises creditors holding allowed unsecured claims, except those allowed unsecured claims treated in
paragraph 4(B). Their claims shall be paid pro rata over the period of the plan as follows:

   Total Amount of Unsecured Claims
                     (as scheduled)*                                  Discount Rate         Term (Months)                 Monthly Installment
                                                                                                 6-7                                         68.41
                                          105,115.00                       2%                    8-48               $                       141.39
*Informational purposes only; to be included in Class A the claims must be allowed.

            B. CLASS B [IF APPLICABLE]

            Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is liable. To maintain
                                                       Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 19-10584                    Doc 11               Filed 06/15/19    Entered 06/15/19 00:23:44     Page 5 of 6


the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the trustee shall pay these creditors one
hundred percent (100%) of their allowed claims plus interest, as follows:

                                                                                                                  Term              Monthly
 Name of Creditor                                Claim Amount                                  Discount Rate    (Months)         Installment
 -NONE-                                          $                                                                         $

            C. CLASS C [IF APPLICABLE]

        Class C comprises creditors holding allowed unsecured claims treated separately in a manner that does not
discriminate against other unsecured creditors.

 Name of Creditor                                              Claim Amount                            Reason
 -NONE-                                                                                            $

(7)      Liquidation Value

            The liquidation value of the estate is $ 1,463.55 .

(8)      Present Value of Payments to Class A Unsecured Creditors

        The present value of the payments to be made to unsecured creditors under the plan using a 2 % annual
discount rate is $ 5,669.32 .

(9)      Executory Contracts and Unexpired Leases

            The debtor hereby [accepts or rejects] the following leases or executory contracts:
 Affordable Furnishings
 Furniture (Bedroom Set)
 $121.00 per month
 Lease ends December 2019                                                             Assume
 Community Management
 Residential Lease                                                                    Assume

The debtor shall make all post-petition payments on assumed executory contracts and unexpired leases directly to the
creditor beginning with the first payment due after the petition date.

(10) Attorney's Fees for Debtor's Counsel

            Confirmation of the plan shall constitute approval of the fees and expenses, unless the court disallows or reduces
them.

(11) Vesting of Property

       Upon confirmation of this plan, all property of the debtor's estate shall vest in the Debtor subject to any
mortgages, liens, or encumbrances not dealt with in the plan or the order confirming the plan.

(12) Non-Standard Provisions

         Any non-standard provision placed elsewhere in this plan is void.



                                                                 CERTIFICATION OF COUNSEL

            I certify that I have explained the terms and conditions of, and obligations under, the foregoing plan to the

                                                                              Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-10584                    Doc 11               Filed 06/15/19   Entered 06/15/19 00:23:44   Page 6 of 6

Debtor(s).
              Baton Rouge          , LA , June 14, 2019 .
                                                                           /s/ Rena L. Hester
                                                                           Rena L. Hester 22426
                                                                           Counsel for Debtor(s)

 Plan Dated:          June 14, 2019                                        /s/ Natasha R. Watson
                                                                           Natasha R. Watson
                                                                           Debtor



                                                                           Debtor

                                 CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                                         REGARDING NON-STANDARD PROVISIONS

        I certify that this plan contains no non-standard provisions other than those set out in paragraph 12 and that any
non-standard provision placed elsewhere in this plan is void.

                                                                           /s/ Rena L. Hester
                                                                           Rena L. Hester 22426
                                                                           Counsel for Debtor(s)

 Date:         June 14, 2019                                               /s/ Natasha R. Watson
                                                                           Natasha R. Watson
                                                                           Debtor



                                                                           Debtor




                                                                              Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
